UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 95-20062
                      _____________________

                 DUANE TARRANT; JUDITH A. RAVEN,

                                              Plaintiffs-Appellants,

                              versus

       KELLER INDUSTRIES, INC.; HOME DEPOT OF TEXAS, INC.,

                                              Defendants-Appellees.

        ________________________________________________

          Appeal from the United States District Court
               for the Southern District of Texas
                          (93-CV-2691)
        ________________________________________________

                           May 15, 1996

Before POLITZ, Chief Judge, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Having received an adverse judgment, Duane Tarrant and his

wife Judith Raven (the Plaintiffs) challenge the denial of their

motion to excuse a prospective juror for cause.    We AFFIRM.

                                I.

     In August 1993, the Plaintiffs sued Keller Industries, Inc.,**

and Home Depot of Texas, Inc., in Texas state court, seeking

damages for injuries sustained by Duane Tarrant upon falling from

*
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
**
     Because Keller Industries, Inc., recently filed a voluntary
petition for relief under Chapter 11 of the United States
Bankruptcy Code, this action as to Keller is automatically stayed.
11 U.S.C. § 362(a).
a ladder manufactured by Keller and sold by Home Depot.   The action

was removed to federal court.

       As noted, the sole issue here involves the denial of the

Plaintiffs' motion to excuse a prospective juror, Juror Number 7,

for cause.   The Plaintiffs so moved after Juror Number 7 stated on

voir dire that she had become "very angry" about the filing of

frivolous lawsuits; that she was a member of Citizens Against

Frivolous Lawsuits; and that, as a result of her views regarding

frivolous lawsuits, she would "come [to the trial] with a bias for

the defendant".     When asked by Plaintiffs' counsel whether she

would need to be convinced beyond a reasonable doubt in order to

decide for the Plaintiffs, she responded affirmatively.

       Juror Number 7 stated repeatedly, however, that, despite any

initial bias, she would listen to the evidence presented by the

Plaintiffs and reach a just decision.   She stated also that (1) if

she "heard the evidence and ... thought that what [the Plaintiffs]

had to say was valid", then she "could be fair"; (2) she thought

that she "could be fair based on the evidence"; and (3) she thought

that she could be generally "fair and impartial". Furthermore, she

indicated on at least three different occasions that she could

follow the instructions of the court.

       After the court refused to excuse Juror Number 7 for cause,

the Plaintiffs used one of their peremptory challenges to remove

her.    They contend that, as a result, they were forced to accept

another juror who would have been the subject of a peremptory

challenge had Juror Number 7 been excused for cause.


                                  2
       The jury returned a verdict adverse to the Plaintiffs, and the

district court entered judgment on the verdict.                   The Plaintiffs

moved unsuccessfully for a new trial, renewing their objection to

the refusal to excuse Juror Number 7.

                                          II.

       It is well established that "`[t]he judge's determination as

to    actual   bias   by    jurors   is    reviewed   for   manifest   abuse   of

discretion'".     United States v. Bryant, 991 F.2d 171, 174 (5th Cir.

1993) (quoting United States v. Mendoza-Burciaga, 981 F.2d 192,

197-98 (5th Cir. 1992), cert. denied, 114 S. Ct. 356 (1993));

Mu'Min v. Virginia, 500 U.S. 415, 427 (1991) (concluding that

appellate courts must afford wide discretion to trial courts in

conducting voir dire of jurors); Wilson v. Johns-Manville Sales

Corp., 810 F.2d 1358, 1361 (5th Cir.), cert. denied, 484 U.S. 828

(1987); Smith v. Shell Oil Co., 746 F.2d 1087, 1097 (5th Cir.

1984).    We have emphasized that "the adequacy of voir dire is not

easily subject to appellate review ....               [The trial judge] must

reach conclusions as to impartiality and credibility by relying on

...    evaluations     of    demeanor      evidence   and    of    responses   to

questions."     Bryant, 991 F.2d at 174 (quoting Mu'Min, 500 U.S. at

424) (internal quotations omitted); see also Wilson, 810 F.2d at

1361; United States v. Barber, 668 F.2d 778, 786 (5th Cir.), cert.

denied, 459 U.S. 829 (1982).         The fact that a prospective juror has

indicated that she would find it difficult to be impartial is "not

... automatically disqualifying".               Wilson, 810 F.2d at 1361; see




                                           3
also United States v. Apodaca, 666 F.2d 89, 94 (5th Cir.), cert.

denied, 459 U.S. 823 (1982).

      Juror Number 7 stated that she (1) would listen to the

evidence; (2) could be fair based on that evidence; and (3) could

follow the instructions of the court.           The court credited these

statements.   It also specifically discounted any indication by

Juror Number 7 that she would need to be convinced beyond a

reasonable doubt in order to decide for the Plaintiffs.            Noting

that the Plaintiffs had framed their question to her in a manner

that "dictate[d] what the burden is", the district court concluded

that excusing Juror Number 7 on the basis of her response would be

"a little bit deceptive and misleading ... because ... [the wrong

b]urden of proof was given to her".

      The fact that Juror Number 7 acknowledged an initial bias for

the   defendants   during   voir    dire   is     undeniably   troubling.

Nevertheless, that fact alone does not dictate the conclusion that

she should have been excused.      Wilson, 810 F.2d at 1361; see also

Apodaca, 666 F.2d at 94.    Viewing the voir dire -- including the

testimony of Juror Number 7 that she could be fair and follow the

instructions of the court -- in its entirety, and recognizing that

"[t]he district judge, present in the courtroom, must deal in

inflections, nuances and evanescent impressions not preserved for

an appellate bench", Barber, 668 F.2d at 786, we conclude that the

refusal to remove Juror Number 7 did not constitute a manifest

abuse of discretion.




                                   4
                         III.

For the foregoing reasons, the judgment is

                       AFFIRMED.




                           5